Title: From John Adams to Alexander Nelson, 1 September 1798
From: Adams, John
To: Nelson, Alexander


To the Hawkins  Volunteer Troop of Horse commanded by Alexander Nelson Equire in  the State of Tennessee.GentlemenQuincy September 1. 1798

A Dangerous sickness in my Family must be my Apology to you and to many others of my fellow Citizens, for the Delay of my Answers to their favours. Your Resolutions of the fourth of July have been presented to me and received with Gratitude and respect. Your Approbation of the Administration of the Government and the Conduct of its Envoys; and your firm Determination to Support, in all situations your Liberty and Independence, against internal Faction as well as foreign Intrigue and Influence, are very Satisfactory. I lament that the early Interposition in behalf of our distressed Fellow Citizens formerly Resident on what has been denominated Indian Lands, has not been more successfull.

John Adams